UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 150 West Civic Center Drive, Suite 100, Sandy, Utah 84070 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes þ No The number of shares outstanding of the registrant’s common stock as of May 8, 2012 was 543,059,423. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended March 31, 2012 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 27 PART II.OTHER INFORMATION Item 1 Legal Proceedings 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 5 Other Information 28 Item 6 Exhibits 28 Signatures 32 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$1,613,000 and $996,122, respectively Notes receivable, current portion Prepaid expenses and other Inventory, net of reserves of $127,016 and $127,016, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,615,809 and $2,530,591, respectively Monitoring equipment, net of accumulated depreciation of $4,037,979 and $3,608,388, respectively Notes receivable, net of current portion Goodwill Intangible assets, net of amortization of $658,279 and $485,393, respectively Other assets Total assets $ $ The accompanying notes are an integral part of these statements. 3 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS – Continued (Unaudited) March 31, September 30, Liabilities and Stockholders’ Equity Current liabilities: Accounts payable (including $302,507 and $505,977 due to a related party, respectively, see Note 16) $ $ Accrued liabilities Deferred revenue Dividends payable Current portion of long-term related-party debt, net of debt discount of $7,382 and $0, respectively Current portion of long-term debt, net of debt discount of $416,103 and $0, respectively Total current liabilities Long-term related-party debt, net of current portion and debt discount of $13,172 and $0, respectively Long-term debt, net of current portion and debt discount of $20,528 and $0, respectively Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 85,000 shares designated; 48,783 and 44,845 shares outstanding, respectively (aggregate liquidation preference of $28,521,086) 5 5 Common stock,$0.0001 par value: 1,250,000,000 shares authorized; 529,730,666 and 503,623,428 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended March 31, March 31, Revenues: Products $ Monitoring and other related services Total revenues Cost of revenues: Products Monitoring and other related services Total cost of revenues Gross profit Operating expenses: Selling, general and administrative (including $557,308, $272,978, $1,306,277 and $322,753, respectively, of compensation expense paid in stock, stockoptions/ warrants or as a result of amortization of stock-based compensation) Research and development Loss from operations ) Other income (expense): Currency exchange rate loss - - ) ) Loss on disposal of equipment ) Change in estimated acquisition costs - - Redemption of SecureAlert Monitoring Series A Preferred - - Interest income 1 Interest expense (including $15,598, $40,432, $73,857 and $42,350, respectively, paid in stock, stock options / warrants or re-pricing of warrants, and accretion of debt discount) of debt discount) Other income, net Net loss ) Net loss attributable to non-controlling interest - - Net loss attributable to SecureAlert, Inc. ) Dividends on Series D Preferred stock ) Net loss attributable to SecureAlert, Inc. common stockholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these statements. 5 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Vesting and re-pricing of stock options for services Re-pricing of warrants in connection with debt with related parties - Issuance of common stock to employee - Issuance of Series D Preferred shares in connection with forbearance - Accretion interest expensein connection with debt discount related to acquisition of subsidiary - Beneficial conversion feature recorded as interest expense Change in redemption value in connection with SMI Series A Preferred stock - ) Increases in related-party line of credit for services - Impairment of monitoring equipment and parts - Loss on disposal of property and equipment Loss on disposal of monitoring equipment and parts Property and equipment disposed for services and compensation - Change in assets and liabilities: Accounts receivable, net ) ) Notes receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses Deferred revenue Net cash used in operating activities ) ) Cash flow from investing activities: Purchase of property and equipment ) ) Purchase of monitoring equipment and parts ) ) Issuance of notes receivable - ) Net cash used in investing activities ) ) Cash flow from financing activities: Principal payments on related-party line of credit - ) Borrowings on related-party notes payable Principal payments on related-party notes payable ) ) Proceeds from convertible debentures - Proceeds from notes payable Principal payments on notes payable ) ) Net proceeds from issuance of Series D Convertible Preferred stock Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these statements. 6 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended March 31, Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of 6,000,000 and 0 stock warrants, respectively, for settlement of debt - Issuance of 13,774,011 and 12,031,088 shares of common stock in connection with Series D Preferred stock dividends Series D Preferred stock dividends earned Issuance of 3,700,000 and 0 warrants for Board of Director fees - Issuance of 600,000 and 0 shares of common stock for Board of Director fees - Issuance of 9,623,514 and 0 shares of common stock, respectively, for related-party royalty payable - Issuance of 1,689,714 and 0 shares of common stock, respectively, for settlement of debt - Issuance of 1,200,000 and 0 warrants to a consultant for services - Issuance of 420,000 and 107,658,000 shares of common stock from the conversion of 70 and 5,616 shares of Series D Preferred stock 42 Issuance of 0 and 631,708 shares of common stock, respectively for payment of SecureAlert Monitoring, Inc. Series A Preferred stock dividends - Note payable issued to acquire monitoring equipment and property and equipment - Cancellation of 0 and 50,000 shares of common stock, respectively, for services - 5 Cancellation of subscription receivable - Issuance of Series D Preferred stock to settle accrued liabilities - Beneficial conversion feature recorded with convertible debenture - The accompanying notes are an integral part of these statements. 7 SECUREALERT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of SecureAlert, Inc. and subsidiaries (collectively, the “Company” or “SecureAlert”) has been prepared in accordance with the Instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”).Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of March 31, 2012, and results of its operations for the three and six months ended March 31, 2012 and 2011.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011.The results of operations for the three and six months ended March 31, 2012 may not be indicative of the results for the fiscal year ending September 30, 2012. (2) GOING CONCERN The Company has incurred recurring net losses and negative cash flows from operating activities.These factors raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.In order for the Company to achieve successful operations, the Company must consistently generate positive cash flows from operating activities and obtain the necessary funding to meet its projected capital investment requirements. Management’s plan with respect to this uncertainty include expanding the market for its ReliAlert™ portfolio of products and services, raising additional capital from the issuance of stock and entering into debt financing agreements.There can be no assurance that revenues will increase rapidly enough to offset operating losses and repay debts.If the Company is unable to continue generating cash flows from operating activities or obtain additional financing, it will be unable to continue the marketing and development of its products and may have to cease operations. (3)PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of SecureAlert and its subsidiaries. All significant inter-company transactions have been eliminated in consolidation. Reclassifications – Due to an internal review conducted by the Company's Board of Directors regarding certain related-party transactions by former officers during the fiscal years 2007 and 2008, the Company made reclassifications to the fiscal year 2011 financial statements to conform to the fiscal year 2012 presentation.The Company reclassified $2,000,000 of accumulated deficit to additional paid-in capital.This reclassification had no effect on net loss for the six months ended March 31, 2012 or the fiscal year ended September 30, 2011. The Company filed an 8-K on April 6, 2012 regarding the results of internal review. (4)RECENTLY ISSUED ACCOUNTING STANDARDS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (FASB) or other standard setting bodies, which are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on its financial position or results of operations upon adoption. In September 2011, the FASB issued ASU No.2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment, an amendment of the FASB Accounting Standards Codification. The ASU permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the two-step goodwill impairment test. If an entity concludes it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it does not need to perform the two-step impairment test. The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011. This guidance is not expected to have a material impact to the Company’s consolidated financial statements. 8 (5)IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually. The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. If the carrying amount of an asset exceeds its fair value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair value that is independent of other groups of assets.During the six months ended March 31, 2012 and 2011, the Company had no impairments. (6)REVENUE RECOGNITION The Company’s revenue has historically been from two sources: (i) monitoring services; and (ii) product sales. Monitoring Services Monitoring services include two components: (a) lease contracts in which the Company provides monitoring services and leases devices to distributors or end users and the Company retains ownership of the leased device; and (b) monitoring services purchased by distributors or end users who have previously purchased monitoring devices and opt to use the Company’s monitoring services. The Company typically leases its devices under one-year contracts with customers that opt to use the Company’s monitoring services.However, these contracts may be cancelled by either party at anytime with 30 days notice.Under the Company’s standard leasing contract, the leased device becomes billable on the date of activation or 7 to 21 days from the date the device is assigned to the lessee, and remains billable until the device is returned to the Company.The Company recognizes revenue on leased devices at the end of each month that monitoring services have been provided.In those circumstances in which the Company receives payment in advance, the Company records these payments as deferred revenue. Product Sales The Company may sell its monitoring devices in certain situations to its customers. In addition, the Company may sell equipment in connection with the building out and setting up a monitoring center on behalf of its customers. The Company recognizes product sales revenue when persuasive evidence of an arrangement with the customer exists, title passes to the customer and the customer cannot return the devices or equipment, prices are fixed or determinable (including sales not being made outside the normal payment terms) and collection is reasonably assured. When purchasing products (such as TrackerPAL™ and ReliAlert™ devices) from the Company, customers may, but are not required to, enter into monitoring service contracts with the Company.The Company recognizes revenue on monitoring services for customers that have previously purchased devices at the end of each month that monitoring services have been provided. The Company sells and installs stand alone tracking and charging systems that may or may not require ongoing monitoring by the Company.The Company has experience in component installation costs and direct labor hours related to this type of sale and can typically reasonably estimate costs, therefore the Company recognizes revenue over the period in which the installation services are performed using the percentage-of-completion method of accounting for material installations.The Company typically uses labor hours or costs incurred to date as a percentage of the total estimated labor hours or costs to fulfill the contract as the most reliable and meaningful measure that is available for determining a project’s progress toward completion.The Company evaluates its estimated labor hours and costs and determines the estimated gross profit or loss on each installation for each reporting period.If it is determined that total cost estimates are likely to exceed revenues, the Company accrues the estimated losses immediately. Other Matters The Company considers an arrangement with payment terms longer than the Company’s normal terms not to be fixed or determinable, and revenue is recognized when the fee becomes due.Normal payment terms for the sale of monitoring services and products are due upon receipt to 30 days.The Company sells its devices and services directly to end users and to distributors.Distributors do not have general rights of return.Also, distributors have no price protection or stock protection rights with respect to devices sold to them by the Company.Generally, title and risk of loss pass to the buyer upon delivery of the devices. 9 The Company estimates its product returns based on historical experience and maintains an allowance for estimated returns, which is recorded as a reduction to accounts receivable and revenue. Shipping and handling fees charged to customers are included as part of net revenues.The related freight costs and supplies directly associated with shipping products to customers are included as a component of cost of revenues. (7)GEOGRAPHIC INFORMATION During the three and six months ended March 31, 2012, the Company recognized revenues from international sources from its products and monitoring services.Revenues are attributed to the geographic areas based on the location of the customers purchasing and leasing the products.The revenues recognized by geographic area for the three and six months ended March 31, 2012 and 2011, are as follows: Three Months Ended March 31, Six Months Ended March 31, United States of America $ Latin American Countries Caribbean Countries and Commonwealths Other Foreign Countries Total $ The long-lived assets, net of accumulated depreciation and amortization, used in the generation of revenues by geographic area as of March 31, 2012 and September 30, 2011, were as follows: Net Property and Equipment Net Monitoring Equipment March 31, 2012 September 30, 2011 March 31, 2012 September 30, 2011 United States of America $ Latin American Countries - - Caribbean Countries and Commonwealths Other Foreign Countries - - Total $ (8)NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common shareholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants, and shares issuable upon conversion of preferred stock.As of March 31, 2012 and 2011, there were 451,456,953 and 203,652,147 outstanding common share equivalents, respectively, that were not included in the computation of Diluted EPS as their effect would be anti-dilutive.The common stock equivalents outstanding as of March 31, 2012 and 2011 consisted of the following: 10 March 31, March 31, Conversion of debt and accrued interest Conversion of Series D Preferred stock Exercise of outstanding common stock options and warrants Exercise and conversion of outstanding Series D Preferred stock warrants Total common stock equivalents (9)INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO”) method.Market value is determined based on the estimated net realizable value, which generally is the item selling price.Inventory is periodically reviewed in order to identify obsolete or damaged items or impaired values. Inventory consists of raw materials that are used in the manufacturing of TrackerPAL™ and ReliAlert™ devices.Completed TrackerPAL™ and ReliAlert™ devices are reflected in Monitoring Equipment.As of March 31, 2012 and September 30, 2011, respectively, inventory consisted of the following: March 31, September 30, Raw materials $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ (10)PROPERTY AND EQUIPMENT Property and equipment as of March 31, 2012 and September 30, 2011, were as follows: March 31, September 30, Equipment, software and tooling $ $ Automobiles Building Leasehold improvements Furniture and fixtures Total property and equipment before accumulated depreciation Accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ Depreciation expense for the six months ended March 31, 2012 and 2011, was $194,348 and $212,181, respectively.Property and equipment to be disposed of is reported at the lower of the carrying amount or fair value, less the estimated costs to sell and any gains or losses are included in the results of operations. During the six months ended March 31, 2012 and 2011, the Company disposed of property and equipment with a net book value of $6,545 and $11,282, respectively. (11)MONITORING EQUIPMENT Monitoring equipment as of March 31, 2012 and September 30, 2011, was as follows: 11 March 31, September 30, Monitoring equipment $ $ Less: accumulated amortization ) ) Monitoring equipment,net of accumulated depreciation $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of three years. Amortization expense was $787,098 and $463,085 for the six months ended March 31, 2012 and 2011, respectively.These expenses were classified as a cost of revenues. As of March 31, 2012 and September 30, 2011, the Company had 3,664 and 0 ReliAlert™ devices valued at $1,129,026 and $0, respectively, included in monitoring equipment that have not been completed or leased to customers and were not amortized.Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell.During the six months ended March 31, 2012 and 2011, the Company recorded in cost of revenues disposal of lease monitoring equipment and parts of $77,889 and $81,176, respectively. (12)GOODWILL AND OTHER INTANGIBLE ASSETS As of March 31, 2012, the Company had recorded goodwill and intangible assets related to the acquisition of Midwest, Court Programs, International Surveillance Services Corp., and SecureAlert Enterprise Solutions, Inc., also known as Bishop Rock Software.The Company has also entered into a license agreement related to the use of certain patents.The following table summarizes the balance of goodwill and intangible assets as of March 31, 2012: Midwest Monitoring & Surveillance Court Programs, Inc. International Surveillance Services Corp. Bishop Rock Software Patent Total Goodwill $ $ $
